 


109 HR 4774 IH: To amend the Clean Air Act to require that, after the year 2012, all gasoline sold to consumers in the United States for motor vehicles contain not less than 10 percent renewable fuel and for other purposes.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4774 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Upton (for himself, Mr. Doyle, Mr. Holden, Mr. Gillmor, Mr. Schwarz of Michigan, Mr. Leach, Mr. Bass, Mr. Ehlers, Mr. Coble, Mr. Gilchrest, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to require that, after the year 2012, all gasoline sold to consumers in the United States for motor vehicles contain not less than 10 percent renewable fuel and for other purposes. 
 
 
1.10 percent renewable fuel requirementSection 211 (o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding the following new paragraph at the end thereof: 

(13)10 percent retail renewable fuel requirementNot later than 1 year after the enactment of this paragraph, the Administrator shall promulgate regulations under this section requiring that, after December 31, 2012, all gasoline motor vehicle fuel sold or dispensed to consumers in the contiguous United States, on an annual average basis, contain not less than 10 percent renewable fuel (as defined in paragraph (1) of this subsection)..  
 
